t c summary opinion united_states tax_court dolores j myers petitioner v commissioner of internal revenue respondent estate of james t myers deceased and dolores j myers surviving wife petitioners v commissioner of internal revenue respondent docket nos 15862-99s 16247-99s filed date thomas r daniel for petitioners brian m harrington for respondent marvel judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decisions to be entered ‘all subsequent section references are to the internal_revenue_code in effect for the years at issue unless otherwise continued - - are not reviewable by any other court and this opinion should not be cited as authority respondent determined the following additions to tax with respect to petitioners’ federal income taxes dolores j myers docket no 15862-995s sec sec sec sec year a a a a a b dollar_figure percent --- --- of interest due on dollar_figure --- --- dollar_figure percent of interest due on dollar_figure estate of james t myers deceased dolores j myers surviving wife docket no sec sec year a a dollar_figure percent of interest due on dollar_figure dollar_figure percent of interest due on dollar_figure these cases were consolidated for trial briefing and opinion pursuant to rule a because they present common issues of fact and law ' continued indicated and all rule references are to the tax_court rules_of_practice and procedure - - the only issues’ for decision are whether respondent is obligated to offer petitioners terms of settlement regarding their investment in jojoba research partners hawaii a limited_partnership jojoba consistent with terms offered to other limited partners in jojoba and whether petitioners are liable for the additions to tax for negligence pursuant to sec_6653 and for the taxable years and and pursuant to sec_6653 a and b for the taxable_year background some of the facts have been stipulated and are so found we incorporate the stipulation of facts herein by this reference mrs myers resided in kailua hawaii on the date the petitions were filed the myerses’ relationship with ralph matsuda in or james and dolores myers hereinafter referred to individually as mr myers and petitioner and mrs myers contended she was entitled to relief from joint_and_several_liability in docket no 16247-99s pursuant to sec_6015 c or f on brief however she conceded that she improperly brought this claim under sec_6015 we therefore do not address whether sec_6015 is applicable herein petitioners also contended that respondent improperly offered petitioners’ settlement to the tax_matters_partner tmp who improperly rejected that offer on petitioners’ behalf in light of the testimony presented at trial and petitioners’ failure to address this argument on brief other than as a requested finding of fact we decline to address this issue rule e q4e- collectively as the myerses became concerned about their retirement planning and began to attend investment seminars given by ralph s matsuda a certified financial planner mr matsuda had been employed as director of financial planning by american savings loan from to worked for progressive investment corp as a director of financial planning from to and was a self-employed financial planner from through at least petitioner knew he had a good reputation and some of the myers’s friends had invested with him in the myerses met with mr matsuda to review their finances mr matsuda confirmed that they had insufficient retirement_funds thereafter mr myers and sometimes petitioner attended numerous seminars presented by mr matsuda petitioner trusted mr myers to identify and implement investments appropriate to their retirement goals between and the myerses made eight investments in ventures proposed by mr matsuda one of those investments was in jojoba the myerses’ investment in jojoba jojoba had entered into agreements with u s agri-research and development corp agri-research under which agri-research would provide agricultural research_and_development services with respect to the growing of jojoba plants in connection with its activities jojoba planned to deduct research_and_development - - expenditures under sec_174 which it expected would generate tax benefits for its investors mr myers but not petitioner attended mr matsuda’s seminar on jojoba and received a private_placement memorandum ppm in connection with a prospective investment in jojoba petitioner did not examine the ppm until after mr myers’s death in the ppm dated date stated this offering involves a high degree of risk the ppm also stated prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment prior to the sale of any units each purchaser and or his offeree representative shall have the opportunity to ask questions of the general_partner concerning any aspect of the investment described herein each investor may obtain any additional information necessary to verify the accuracy of the information contained in this memorandum to the extent that the general_partner possesses such information or can acquire it without unreasonable effort or expense no representations or warranties of any kind are intended or should be inferred with respect to the brconomic return or tax advantages which may accrue to the investors in the units bfach purchaser of units herein should and is expected to consult with his own tax advisor as to the tax aspects in addition to the general warnings the ppm described the risk factors with respect to the projected federal_income_tax consequences of an investment in jojoba as follows -- - the general_partner anticipates that a substantial portion of the capital contributions of the limited partners to the partnership will be used for research_and_experimental_expenditures of the type generally covered by sec_174 of the code however prospective investors should be aware that there is little published authority dealing with the specific types of expenditures which will gualify as research or experimental expenditures within the meaning of sec_174 and most of the expenditures contemplated by the partnership have not been the subject of any prior cases or administrative determinations no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code before investing in jojoba mr myers and petitioner discussed whether it was an appropriate addition to their retirement investments on the basis of their own projections they concluded it was mr myers and petitioner estimated an initial investment of approximately dollar_figure in jojoba would produce an annual stream of income of approximately dollar_figure beginning after the jojoba beans reached maturity and were processed---6 or years from the date of investment although petitioner was aware there might be agricultural problems she believed that jojoba beans did not require a lot of maintenance and that there would be a market for jojoba products she had seen jojoba products in stores and had read an article about jojoba beans being used in foods - in date the myerses decided jointly to invest dollar_figure in jojoba on or about date mr myers signed the offeree questionnaire in which he indicated he did not intend to rely upon the advice of any other person attorney broker or investment adviser in evaluating the merits and risks of the jojoba investment mr myers also filled out a subscription agreement a promissory note and a limited guaranty agreement each of which mr myers and petitioner subsequently signed the subscription agreement confirmed the myerses’ agreement to purchase seven units in jojoba for dollar_figure and provided subscriber hereby makes the following representations and appointment a his offer to purchase is based solely upon information contained in the partnership’s private_placement memorandum and on his own independent evaluation which may include the counsel of his own advisors ob he has received a copy of the partnership’s private_placement memorandum and the agreement of limited_partnership partnership_agreement and hereby confirms that no representations other than those contained in the partnership private_placement memorandum have been made by the general partners or by any agent or affiliate thereof on date petitioner assigned her interest in jojoba all seven units to the dolores l myers or successor as trustee trust the notice_of_deficiency for and however wass issued to petitioner in her individual capacity the petition was filed in her individual capacity and neither party has alleged that we do not have jurisdiction h he has carefully reviewed and understands the various risks of an investment in the partnership including the risks summarized in the private_placement memorandum under the risks factors and described in greater detail elsewhere in the memorandum j he understands that an investment in the partnership is speculative and involves a high degree of risk and that there is no assurance as to the tax treatment of items of partnership income gain 10ss or deductions of credit the myerses paid for their seven units in jojoba by check for dollar_figure and by issuing the jointly signed promissory note for the balance dollar_figure mr matsuda received a commission on the sale of the jojoba units to the myerses audit of jojoba and settlement offers in date respondent sent to mr matsuda jojoba’s tax_matters_partner tmp and to petitioners and other limited partners notices of final_partnership_administrative_adjustment fpaa for the partnership taxable years through in july or august of some limited partners settled with respondent regarding the taxable years covered by the fpaas the record includes notices of final_partnership_administrative_adjustment fpaa only for the partnership taxable years and the taxable years before us the fpaass for and however indicate that the partnership taxable_year was also adjusted - on date mr matsuda in his capacity as jojoba’s tmp entered into a stipulation with respondent agreeing to be bound by this court’s decision in utah jojoba i research v commissioner tcmemo_1998_6 the facts regarding the underlying deficiency in utah jojoba i research are substantially identical to those in this case in utah jojoba i research we held that the partnership was not entitled to deduct its losses for research_and_development expenditures under sec_174 on date we entered a decision against jojoba the partnership involved in this case adjusting the partnership items of jojoba by disallowing the research_and_development expense deduction claimed for and upholding adjustments to jojoba’s reporting position regarding management fees and interest_income for taxable years through tax returns for the taxable years and jojoba allocated ordinary losses of dollar_figure and dollar_figure respectively to the myerses as reflected in their and schedules k-1 partner’s share of income credits deductions etc issued by jojoba which the myerses deducted on their and federal_income_tax returns respectively for each of the taxable years and jojoba allocated an ordinary_loss of dollar_figure to petitioner as reflected in her and schedules k-1 issued by jojoba which - petitioner’ deducted on her and federal_income_tax returns respectively on date respondent issued a notice_of_deficiency to petitioners for and in which he determined that petitioners are liable for additions to tax for negligence pursuant to sec_6653 and for and in connection with our decision entered against jojoba on date respondent issued a notice_of_deficiency to petitioner for and in which he determined that petitioner is liable for additions to tax for negligence pursuant to sec_6653 and for and pursuant to sec_6653 a and b for in connection with our decision entered against jojoba discussion i consistent settlement offer the first issue we must decide is whether respondent is required to enter into a consistent settlement agreement with petitioners under section we address this issue assuming but not deciding that the issue is properly before the court petitioners contend that respondent is obligated to offer them terms of settlement consistent with settlement agreements entered -mr myers died in in late petitioner attended a class in federal_income_tax at hawaii pacific college in and petitioner completed classes in basic and intermediate income_tax preparation at h_r block into with other jojoba partners because respondent improperly failed to notify petitioners of those other settlement agreements respondent contends that he did not act improperly with regard to the offers of settlement to jojoba partners and is therefore not now obligated to extend to petitioners any offer of settlement we agree with respondent section c provides if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement consistent settlement offer under section c respondent was under no obligation to petitioners until respondent entered into a settlement agreement with another jojoba partner for a partnership taxable_year at issue here and petitioners requested an offer consistent with the terms of that settlement agreement the parties do not dispute that respondent entered into settlement agreements with other jojoba partners for and in july or date the only remaining question is whether petitioners properly requested a consistent settlement offer sec_301 c -3t c temporary proced admin regs fed reg date sets forth the proper time and manner of requesting a consistent settlement it provides that a requesting partner must file his request for a consistent settlement offer with the internal_revenue_service office that entered into the settlement on or before the 150th day after the day on which the fpaa was mailed to the tmp or ii the 60th day after the day on which the settlement was entered into whichever is later id the settlements occurred in petitioners’ first request for consistent settlement appears to have been incorporated in the petition in docket no filed with this court on date that request was not made as or when required by sec_301_6224_c_-3t c temporary proceed admin regs supra because petitioners failed to meet the requirements of section c respondent was not obligated to make petitioners a consistent settlement offer petitioners allege that because respondent failed to notify them of other settlement agreements they were prevented from making a proper and timely request under section c petitioners therefore contend respondent’s failure to so notify them renders the relief provided in section c meaningless unless respondent is now obligated to extend a settlement offer consistent with the terms of those prior settlement agreements respondent disagrees contending that the code obligates jojoba’s tmp not respondent to notify petitioners of any settlement agreement that respondent entered into with respect to jojoba we agree with respondent as we stated in 110_tc_153 affd without published opinion sub nom tucek v commissioner 198_f3d_259 10th cir affd per curiam without published opinion sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir at the time the settlements involved were entered into there was no statutory or regulatory provision that placed on respondent the duty to notify each partner in a tehfra partnership that a settlement was entered into rather sec_6223 and sec_301 g -1t b iv temporary proced admin regs fed reg date placed the duty on the tmp to keep each partner informed about settlement offers that had been entered into by partners it was the tmp not respondent who had the duty_of notification to other investor-partners of the fact and date that settlements were entered into section f provides that a tmp’s failure to notify a partner or to perform any act on behalf of any partner as required by either the statute or the regulations does not affect the applicability of any partnership proceeding or adjustment to that partner thus despite the tmp’s alleged failure to provide notice to movants of cash settlements movants herein have no right now to require respondent to enter into cash settlements vulcan oil tech partners v commissioner supra pincite we hold that under the circumstances of these cases respondent is not obligated to extend to petitioners an offer of settlement consistent with the terms of settlement agreements made with other jojoba partners see sec_6223 c - sec_301 g -1t b iv temporary proced admin regs fed reg date sec_301 c -3t c temporary proced admin regs supra ii additions to tax under sec_6653 the second issue we must address is whether petitioners are liable for additions to tax for negligence for the taxable years before us petitioners’ underpayments for the taxable years were fixed in conjunction with jojoba’s stipulation to be bound to our decision in utah jojoba i research v commissioner tcmemo_1998_6 sec_6653 provides in relevant part that if any part of any underpayment is due to negligence there shall be added to the tax an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence and for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the date of the assessment of the tax sec_6653 and for taxable years and sec_6653 a and b for taxable_year respondent determined that all of petitioners’ underpayments were attributable to negligence petitioners contend they reasonably relied on professionals - - sufficiently investigated the investment and otherwise acted reasonably regarding their reporting positions for purposes of sec_6653 negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 see 925_f2d_348 9th cir affg 92_tc_1 731_f2d_1417 9th cir affg 79_tc_714 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person zmuda_ v commissioner supra the commissioner’s decision to impose the negligence_penalty is presumptively correct 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 820_f2d_1464 9th cir petitioners have the burden of proving that the respondent’s determination is erroneous and that they did what reasonably prudent people would have done under the circumstances rule a hansen v commissioner supra hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 58_tc_757 - petitioners contend their underpayments are not due to negligence because they reasonably relied on the advice of mr matsuda whom they portray as a trusted professional and friend with a good reputation throughout the community it is well settled that although taxpayers may avoid liability for the additions to tax under sec_6653 if they reasonably relied in good_faith on a competent professional 469_us_241 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to successfully claim they reasonably relied on professional advice petitioners must demonstrate that the professional on whom they relied had sufficient expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id becker v commissioner tcmemo_1996_538 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir petitioners have not pointed to any advice the myerses received from mr matsuda relevant to their reporting positions in the taxable years before us in mr matsuda examined the myerses’ financial situation and determined they needed to better plan for retirement although mr myers attended mr matsuda’s seminar on jojoba or otherwise spoke with mr matsuda regarding an investment in jojoba mr myers indicated on his offeree guestionnaire that he did not intend to rely on anyone’s advice in evaluating the merits and risks of the investment petitioner did not attend a seminar or otherwise speak with mr matsuda regarding jojoba she spoke only with mr myers we see no basis for petitioners’ claim that the myerses relied on professional advice furthermore petitioners have not demonstrated that mr matsuda had sufficient expertise and knowledge of the pertinent facts to provide informed advice on the subject matter although mr matsuda was a certified financial planner petitioners did not prove that mr matsuda had expertise or knowledge regarding jojoba or could provide informed advice on the jojoba investment or the tax consequences thereof lastly petitioners have failed to convince us that the myerses reasonably relied on any advice mr matsuda may have offered the myerses knew mr matsuda was compensated for ‘after mr myers’s death petitioner spoke with the estate’s probate attorney regarding the promissory note but never discussed the tax consequences or any other jojoba matter with him discussions she may have had with mr myers’s stepmother were more for a basic understanding of tax than about jojoba or its tax consequences petitioners do not contend they reasonably relied on the estate’s probate attorney or mr myers’s stepmother -- - selling and managing interests in jojoba yet they did not endeavor to independently examine or monitor this investment or otherwise seek independent advice regarding the tax consequences of their investment it is unreasonable to make investment decisions based solely on the advice of an interested_party hill v commissioner tcmemo_1993_454 the myerses neglected to seek any independent advice although the offeree gquestionnaire subscription agreement and ppm repeatedly urged petitioners to do so and were replete with warnings of the risks associated with the investment and its tax consequences petitioners have not demonstrated that the myerses exercised reasonable care in deciding whether to invest in jojoba and how to report the tax consequences of that investment or that they reasonably relied on mr matsuda’s advice regarding the jojoba investment accordingly we hold that petitioners are liable for the additions to tax for negligence under sec_6653 with respect to the underpayments for the taxable years before us tilt conclusion we have carefully considered all remaining arguments made by petitioners for contrary holdings and to the extent not discussed conclude they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule
